                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES STIFFLER a/k/a CHARLIE STIFFLER,

              Plaintiff,
                                              CIVIL ACTION NO. 3:18-cv-01337
              v.
                                              (SAPORITO, M.J.)
FRONTLINE ASSET STRATEGIES, LLC,

              Defendant.


                                           ORDER

      AND NOW, this 2nd day of July, 2019, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

      1.      The defendant’s motion for judgment on the pleadings (Doc.

15) is GRANTED;

      2.      The first amended complaint (Doc. 5) is DISMISSED with

prejudice for failure to state a claim; and

      3.      The Clerk is directed to CLOSE this case.




                                                s/Joseph F. Saporito, Jr.
                                                JOSEPH F. SAPORITO, JR.
                                                United States Magistrate Judge
